20 w r
                                  ELECTRONIC RECORD                        £101 ~/fT

COA #      05-14-00278-CR                         OFFENSE:       OTHER CRIMINAL


           The State of Texas v. Jarquis D.
STYLE:     Jackson                                COUNTY:        Dallas

COA DISPOSITION:        REVREM                    TRIAL COURT: County Criminal Court No. 3


DATE: 01/21/2015                    Publish: NO   TCCASE#:       MB13-62072




                          IN THE COURT OF CRIMINAL APPEALS

                                                                              209 -1$
          The State of Texas v. Jarquis D.
STYLE:    Jackson                                     CCA#:

        APPEU-EZ"*                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       JL   ifal.Mh'                             SIGNED:                        PC:

JUDGE:           /jg-1 UtClstA+i—                     PUBLISH:                       DNP:




                                                                                      MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                           ELECTRONIC RECORD